MEMORANDUM
Petitioner Richard Fishkin appeals the district court’s grant of summary judgment in favor of the government. We review de novo. Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004).
Plaintiff claims that he suffered various forms of unlawful discrimination when he formerly worked as an Assistant United States Attorney. The district court dismissed this action on the ground that it was filed too late.
As he was required to do, Plaintiff first presented his claims to the government agency, which decided against him in a final decision dated November 9, 2001, and mailed shortly thereafter. On November 19, 2001, Plaintiffs lawyer of record maintained his office at 4400 Palm Avenue, Suite C, La Mesa, California 91941. On that date the final agency decision was delivered to that address and the document was signed for. Receipt by the lawyer’s office of notice begins the 90-day period. Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 93, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990). The agency is entitled to rely on the address that is on file with the EEOC. Nelmida v. Shelly Eurocars, Inc., 112 F.3d 380, 384 (9th Cir.1997). Plaintiff filed this action on March 4, 2002, which is more than 90 days after “receipt of notice” of the agency’s final action on November 19, 2002. 42 U.S.C. § 2000e-16(c). Plaintiff does not claim equitable tolling.
AFFIRMED.